DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “die lades”, which appears to be an editorial error for --die blades--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamisch, Sr. (US Patent 3,783,783; hereinafter Hamisch).
With regards to claim 1, Hamisch discloses a method of printing (using the apparatus of FIG. 7), comprising: 
inking (using 38) one or more die blades (36) on a surface of a die roll (34) by providing an ink material to the die blades (col. 3, lines 49-57); 
contacting the die blades (36) to a substrate to cleave a surface of the substrate and make one or more notches thereon (see 28 on substrate of FIG. 1); and 
(30, 32) from the die blades of the die roll to the respective notches on the substrate to form an ink pattern thereon (col. 2, line 55 to col. 3, line 14; FIG. 1-2).
With regards to claim 2, Hamisch discloses the method according to claim 1, wherein inking the die blades further comprises transferring the ink material from an inking mechanism (38) to the die blades (36) of the die roll (col. 3, lines 49-57).
With regards to claim 5, Hamisch discloses the method according to claim 1, wherein contacting the die blades to the substrate further comprises providing an impression roll (40) positioned adjacent to the die roll to form a nip, and providing the substrate into the nip (col. 3, line 49 to col. 4, line 6).
With regards to claim 9, Hamisch discloses the method according to claim 1, which is a roll-to-roll process (see FIG. 7 and 10).
With regards to claim 10, Hamisch discloses a printing system comprising: 
a die roll (34) having a pattern of die blades (36) on a surface thereof configured to receive an ink material; 
an impression roll (40) positioned adjacent to the die roll to form a nip; and a substrate provided into the nip, wherein the die blades cleave a surface of the substrate to make one or more notches thereon (see 28 on substrate of FIG. 1), and 
at least some of the ink material is transferred from the die blades to the respective notches on the substrate to form an ink pattern thereon while the substrate exits the nip, the ink pattern corresponding to the pattern of die blades (col. 2, line 55 to col. 3, line 14; FIG. 1-2).
With regards to claim 11, Hamisch discloses the printing system according to claim 10, further comprising an inking mechanism configured to provide the ink material to the die blades of the die roll (col. 2, line 55 to col. 3, line 14; FIG. 1-2).
With regards to claim 12, Hamisch discloses the printing system according to claim 11, wherein the inking mechanism comprises an inking roll (38), and the ink material is transferred (36) of the die roll (col. 2, line 55 to col. 3, line 14; FIG. 1-2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamisch, Sr. (US Patent 3,783,783; hereinafter Hamisch) in view of Kasper et al. (US Publication 2004/0168593; hereinafter Kasper).
With regards to claims 3 and 13, Hamisch discloses the method according to claim 2 and the printing system according to claim 12, respectively, wherein the inking mechanism comprises an inking roll (38).
However, Hamisch is silent regarding the ink material is applied onto a surface of the inking roll via an applicator.
Kasper teaches an inking supply device comprising the ink material applied onto a surface of the inking roll via an applicator (“spraying device”, [0040]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the known method of supplying ink as taught by Kasper to provide ink to the inking roll as taught by Hamisch with reasonable expectation of providing ink as originally intended.
With regards to claims 4 and 14, Hamisch discloses the method according to claim 2 and the printing system according to claim 11, respectively.  
However, Hamisch is silent regarding wherein the inking mechanism comprises an inkjet printing apparatus.
Kasper teaches an inking supply device wherein the inking mechanism comprises an inkjet printing apparatus. (“spraying device”, [0040]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the known method of supplying ink as taught by Kasper to provide ink in the method step as taught by Hamisch with reasonable expectation of providing ink as originally intended.

Claims 6-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamisch, Sr. (US Patent 3,783,783; hereinafter Hamisch) in view of Darrow et al. (US Publication 2018/0229497; hereinafter Darrow).
With regards to claim 6, Hamisch teaches the method according to claim 1.  However, Hamisch is silent regarding the method further comprising solidifying the ink material to form a printing pattern on the substrate.
Darrow teaches the method comprising solidifying the ink material to form a printing pattern on the substrate ([0002]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further cure the desired ink as taught by Darrow to the method as taught by Hamisch with reasonable expectation of inking the substrate with the ink as desired by the operator.  
With regards to claim 7, Hamisch teaches the method according to claim 1.  However, Hamisch is silent regarding the method further comprising solidifying the ink material to form an electrically insulating pattern.
([0002]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further cure the desired ink as taught by Darrow to the method as taught by Hamisch with reasonable expectation of inking the substrate with the ink as desired by the operator.  
With regards to claim 8, Hamisch teaches the method according to claim 1.  However, Hamisch is silent regarding the method further comprising solidifying the ink material to form an optically opaque pattern.
Darrow teaches the method comprising solidifying the ink material to form an optically opaque pattern ([0002]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further cure the desired ink as taught by Darrow to the method as taught by Hamisch with reasonable expectation of inking the substrate with the ink as desired by the operator.  
With regards to claim 15, Hamisch teaches the printing system according to claim 10.  However, Hamisch is silent regarding the printing system according to claim 10, further comprising a curing mechanism.
Darrow teaches a printing system comprising a curing mechanism ([0002]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the curing mechanism as taught by Darrow to the printing apparatus as taught by Hamisch with reasonable expectation of applying the ink to the substrate as desired by the operator.  

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hamisch, Sr. (US Patent 3,783,783; hereinafter Hamisch) in view of Becker et al. (US Publication 2017/0157966; IDS dated 08/05/2021; hereinafter Becker).
With regards to claim 16, Hamisch teaches the method according to claim 7.
However, Hamisch is silent regarding wherein the substrate has an electrically conductive surface layer, and the electrically insulating pattern runs across the electrically conductive surface layer.
Becker teaches a rotary printing method similar to Hamisch wherein the substrate has an electrically conductive surface layer ([0065-0066]), and the electrically insulating pattern runs across the electrically conductive surface layer ([0065-0069, 0080]; FIG. 6-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one type of known substrate as taught by Hamisch with another known type of substrate as taught by Becker with reasonable expectation of printing as originally intended.
 
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hamisch, Sr. (US Patent 3,783,783; hereinafter Hamisch) in view of Zecher (DE 202009005879 U1; see machine translation).
With regards to claim 17, Hamisch teaches the method according to claim 1.
However, Hamisch is silent regarding the method further comprising surface-treating the die blades to control the amount of ink material that is retained on the substrate.
Zecher teaches an ink transfer roller and a method of surface treating the surface to control the amount of ink material that is retained on the substrate ([0005]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to perform the surface treatment as taught by Zecher to the die blades/roller as taught by Hamisch to improve ink transfer ([0005]; Zecher).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hamisch, Sr. (US Patent 3,783,783; hereinafter Hamisch) in view of Hollands et al. (US Publication 2016/0152046; hereinafter Hollands).
With regards to claim 18, Hamisch teaches the method according to claim 1.  However, Hamisch is silent regarding the method further comprising surface-treating the substrate to control the amount of ink material that is retained in the notches.
Hollands teaches a method of surface-treating the substrate to control the amount of ink material that is retained ([0050]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the treatment method as taught by Hollands to the method as taught by Hamisch in the event that the substrate utilized specified by Hollands ([0050]; Hollands) to improve the ink adhesion to its surface.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hamisch, Sr. (US Patent 3,783,783; hereinafter Hamisch) in view of Naito (US Patent 9,606,270; IDS dated 08/05/2021).
With regards to claim 19, Hamisch teaches the method according to claim 1.
However, Hamisch is silent regarding wherein the die blades cleave the surface of the substrate to create one or more new surfaces that are exposed from within the bulk of the substrate, and the new surfaces serve as one or more sides of the notches.
Naito teaches a method similar to Hamisch wherein the die blades cleave the surface of the substrate to create one or more new surfaces that are exposed from within the bulk of the substrate (see V-shape notches in FIG. 3), and the new surfaces serve as one or more sides of the notches (FIG. 3).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hamisch, Sr. (US Patent 3,783,783; hereinafter Hamisch) in view of Naito (US Patent 9,606,270; IDS dated 08/05/2021), and further in view of Darrow et al. (US Publication 2018/0229497; hereinafter Darrow).
With regards to claim 20, Hamisch as combined with Naito teaches the method according to embodiment 19.  However, Hamisch, as combined with Naito, is silent regarding wherein the new surfaces have a higher surface energy than that of the surface of the substrate.
Darrow teaches the method of using different types of ink to achieve the properties as desired by the operator ([0002]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the desired ink as taught by Darrow to the method as taught by Hamisch, as combined with Naito, with reasonable expectation of inking the substrate with the ink as desired by the operator.  Thus, the combination of Hamisch, Naito, and Darrow would teach wherein the new surfaces have a higher surface energy (by using the different type of ink as taught by Darrow) than that of the surface of the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            
/JENNIFER BAHLS/            Primary Examiner, Art Unit 2853